Citation Nr: 0434129	
Decision Date: 12/28/04    Archive Date: 01/05/05	

DOCKET NO.  92-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.   

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

3.  Entitlement to an initial disability rating in excess of 
20 percent for postoperative status, lateral meniscectomy of 
the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
He served in Vietnam from December 4, 1967, to July 18, 1968.  
Recent evidence of record indicates he is an inmate at the 
Easterling Correctional Facility in Alabama.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan, and the VARO in Montgomery, Alabama.  

For reasons which will be set forth in the Remand at the end 
of the decision below, the matters of the veteran's 
entitlement to service connection for PTSD and to a 
disability rating in excess of 20 percent for postoperative 
residuals of a meniscectomy of the right knee are being 
deferred pending additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the claim has been obtained by the RO, and the RO has 
notified the appellant of the types of evidence needed to 
substantiate his claim.  

2.  A skin disorder was not present in service or for years 
thereafter.  

3.  The veteran's current skin problems are not shown to be 
etiologically related to his active service, to include his 
exposure to Agent Orange in Vietnam.  


CONCLUSION OF LAW

The veteran does not have a chronic skin condition that was 
incurred in or aggravated by active service, or one that may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.102, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim pertaining to service 
connection for his skin disorder.  The veteran's service 
medical records are associated with the claims folder.  VA 
has obtained all known treatment records, and there is no 
indication of any outstanding records that would be relevant 
to the appeal for service connection.  The veteran has been 
afforded VA examinations.  The VCAA requires VA to notify a 
claimant of the evidence needed to substantiate a claim, of 
what evidence the individual is responsible for obtaining, 
and of what evidence VA will undertake to obtain.  See 
38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
420-22 (2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on the claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
''give us everything you've got pertaining to your claim(s)."  
See also VAOPGCPREC 1-2004.  

In a July 2003 letter, the veteran was informed of the 
evidence he needed to submit.  That communication effectively 
requested that he provide any evidence in his possession that 
pertains to his claim.  

The VCAA notices were provided after the initial adjudication 
in this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
where adequate notice was not provided prior to initial RO 
adjudication.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications, and has sought 
further review of this decision.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  

In any event, the Board believes the veteran in this case was 
not prejudiced by the delayed notice.  He did not report the 
existence of, or submit, additional evidence in response to 
the notice.  Even if he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  The effective date 
of any award based on such evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the claim 
which was pending at the beginning of the appeal.); see also, 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board essentially finds that the veteran has been 
provided with the required notice and that all indicated 
development has been completed.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection can be granted for any disease diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to degree of 10 percent or more within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam between 
January 1962 and May 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for 
each additional disease that the Secretary determines in 
regulations prescribed under this section or as a presumption 
of service connection by reason of having a positive 
association with exposure to an herbicide agent, and that 
becomes manifest within the period (if any) prescribed in 
such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for the 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
Section 3 of the Agent Orange Act of 1991, (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).  

Porphyria cutanea tarda, chloracne, and other acne formed 
diseases are not subject to presumptive service connection on 
an Agent Orange basis.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Tinea Pedis, tinea versicolor, eczematous dermatitis, or 
nummular dermatitis are not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of tinea pedis, tinea versicolor, eczematous 
dermatitis, or nummular dermatitis in humans.  See 38 C.F.R. 
§ 3.309(e).  

The veteran essentially contends, however, that his skin 
disorders are due to exposure to Agent Orange while serving 
in Vietnam.  

Service medical records are negative for evidence of skin 
disability, and there is no medical evidence of any skin 
disorder until a number of years following the veteran's 
discharge from service.  Further, there is no medical 
evidence of a nexus between any current skin disorders and 
the veteran's military service.  The veteran's documented 
skin disorders are not subject to presumptive service 
connection on an Agent Orange basis because sound medical and 
scientific evidence has not shown a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of any of these disorders.  

The evidence of a nexus between the veteran's claimed skin 
disorder and his military service is limited to the veteran's 
own statements.  This evidence is not competent to establish 
the required nexus with service since lay persons, such as 
the veteran, are not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a skin disorder claimed as a result of 
exposure to herbicides.  


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.  


REMAND

With regard to the claim for service connection for PTSD, the 
record discloses the veteran has been accorded varying 
diagnoses over the years, including PTSD.  The claims folder 
contains communications from the United States Armed Services 
Center for Unit Records Research (CURR).  In a November 2002 
communication, the CURR stated that information received was 
insufficient to conduct meaningful research.  It was 
indicated the veteran needed to be more specific about his 
reported stressful incidents.  In a communication received in 
January 2003, the veteran indicted that he was having 
difficulty recalling more specifics about his alleged 
stressful incidents.  The veteran's personnel records 
disclose that he served in Vietnam from December 4, 1967, to 
July 18, 1968, primarily as a light weapons infantryman.  
During his first several months of Vietnam he was assigned to 
Company A, 1st Battalion (Airborne), 506th Infantry, 101st 
Airborne Division.  Beginning in March 1968, he was assigned 
as a gunner to Company B, 2nd Battalion (Airborne), 327th 
Infantry.  The CURR has not been asked to provide any command 
chronology or other information regarding the activities of 
these units during the times the veteran was assigned to 
them.  

With regard to the claim for a disability rating in excess of 
20 percent for postoperative status, lateral meniscectomy of 
the right knee, the Board notes that by rating decision dated 
in July 2004, a separate rating of 10 percent was assigned 
for degenerative joint disease of the right knee, effective 
June 9, 1998.  Of record is a May 2003 communication from an 
individual at the VA Medical Center in Birmingham, Alabama, 
indicating that, while the record showed the veteran had 
range of motion limitation on examination in May 2001, and 
had been fitted with a knee brace in 2001, "at this point, 
unable to evaluate his current status."  It was related that 
the facility was not able to send an examiner to the 
correctional facility where the veteran was incarcerated 
"without further information regarding the nature, location 
and procedures, however, certainly a contact with the medical 
officer or the primary care provider at the facility and 
submitting a functional capacity regarding knees and then 
examination type of screening would be helpful to evaluate 
the recent status with some existing medical documentation 
from the facility."  There is no subsequent evidence 
pertaining to the status of the right knee in the claims 
folder.  

VA's duty to assist a veteran includes the undertaking of 
reasonable efforts to provide him with a compensation 
examination to determine the current nature and extent of his 
service-connected knee disability.  Such an examination will 
be subject to the limitations imposed by his incarcerated 
status pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995).  
Although VA does not have the authority under 38 U.S.C.A. 
§ 5711 (West 2002) to require a correctional institution to 
release a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends to arranging for an 
adequate evaluation within the correctional facility.  See 
Bolton, 8 Vet. App. at 191.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied.  In particular, the 
veteran should be expressly notified of 
any information, and any evidence not 
previously provided to VA that is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to provide such evidence.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA 
healthcare providers who have treated him 
for psychiatric symptomatology and his 
right knee disability since 2001.  After 
obtaining any necessary authorization 
from him, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by him in response to this 
request that have not been previously 
secured.  The attention of the RO is 
specifically directed to any treatment 
records available from the Easterling 
Correctional Facility in Clio, Alabama.  

3.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be 
asked to be as specific as possible in 
providing details regarding any claimed 
inservice stressors.  He should be asked 
to provide dates, places, units of 
assignment, and times of any events, 
description of events, and the names and 
any other identifying information 
concerning any other individual involved 
in the events.  At a minimum, he must 
indicate the location and the approximate 
time (a two-month specific date range) of 
the stressful event or events in 
question, and the unit of assignment at 
the time the stressful event occurred.  
He is to be informed of the importance of 
being as specific as possible and he 
should be told that failure to respond or 
provide as complete a response as 
possible may result in denial of his 
claim.  

4.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
should be contacted and asked to provide 
unit diaries or command chronologies, or 
any other information pertaining to the 
activities of Company A, 1st Battalion 
(Abn), 506th Infantry, 101st Airborne 
Division, in January and February 1968, 
and Company B, 2nd Battalion (Abn), 327th 
Infantry in March and April 1968.  If 
necessary, the National Archives should 
also be requested to provide any 
information, including unit histories, 
for the aforementioned companies during 
the time frames mentioned.  Any 
information obtained should be associated 
with the claims file.  If such efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims file.  

5.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, with the cooperation of the 
correctional facility, VA should arrange 
for a comprehensive psychiatric 
examination of the veteran.  The claims 
folder and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
testing, that are deemed necessary for an 
accurate assessment.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify what stressors 
are sufficient to support such a 
diagnosis.  The complete rationale for 
any opinion expressed should be provided.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.  

6.  The veteran should be accorded an 
orthopedic examination for the purpose of 
ascertaining the current nature and 
extent of impairment attributable to his 
right knee disability.  The examiner 
should review the claims folder prior to 
completion of the examination and detail 
the veteran's complaints and clinical 
findings.  The examiner should comment on 
the current level of impairment due to 
the meniscectomy and on joint, muscular, 
and any neurological residuals 
attributable to the disorder.  The 
examination report and range of motion 
measurements for the knee should be 
indicated.  The examiner must also report 
any findings of arthritis, antalgic gait, 
laxity, nerve or ligament damage, and 
instability, as well as any findings of 
fixed deformity or stiffness.  Whether 
there is any pain, weakened movement, 
fatigability, or incoordination on 
movement should also be noted, as well as 
notation of whether there is likely to be 
additional range of motion loss due to 
pain on use, weakened movement, 
fatigability, or incoordination.  

7.  Following the aforementioned 
development, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims and benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



